Citation Nr: 1115064	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected right shoulder (major) tendonitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO.  

In December 2009, the RO assigned an increased rating of 30 percent, effective in May 2007.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993). 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2001.  The transcript has been associated with the claims folder.

The Board notes a December 2009 rating decision denied a compensable evaluation for the service-connected residuals of an avulsion fracture of the distal left fibula.  

The Veteran appealed the denial and a Statement of the Case (SOC) was issued in December 2010, but the Veteran did not perfect an appeal.  Thus, the Board does not have jurisdiction over this matter. 38 C.F.R. § 20.302(b).




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The service-connected right shoulder (major) tendonitis is shown to be manifested by  a disability picture that more nearly approximates that of symptomatology consistent with pain causing markedly decreased range of motion of the arm restricted 25 degrees from the side.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent evaluation, and no higher,  for the service-connected right shoulder (major) disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5200-5203 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in correspondence sent to the Veteran in June 2007, August 2008, and August 2009.

These letters asked the Veteran to identify any post-service medical records (VA and non-VA) pertinent to his claim.  

Additionally, the Veteran was notified of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim, i.e. that the service-connected disability had worsened in severity.  

Notice pursuant to the Dingess decision was included in these letters.  Additionally, the August 2008 letter contained the criteria for rating the shoulder and arm.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service medical records, and reports of VA examination.  

The Veteran has not identified any other evidence which has not been obtained with respect to the claim decided in the instant decision.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  

Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for right shoulder tendonitis in a March 2003 rating decision.  An initial 10 percent evaluation was assigned effective on January 1, 1993, the day following separation from active service.  

In August 2007, the RO continued the 10 percent rating.  The Veteran disagreed with the 10 percent rating and initiated the instant appeal.  

In December 2009, the RO awarded an increased 30 percent rating, effective in May 2007.  His claim remains in controversy as less than the maximum benefit available was awarded.  See AB, supra.   

The right shoulder disability has been assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5203.  

Under Diagnostic Code 5201, limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent rating.  A 40 percent is assigned for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, a 30 percent rating is assigned for impairment of the humerus with frequent episodes and guarding of all arm movements (major).  A 50 percent is assigned for fibrous union of the humerus (major).  Id. 

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulations, the Board finds that a 40 percent evaluation, and no higher, is warranted based findings of functional loss due to chronic pain and during flare ups that more nearly resemble motion of the arm being limited to 25 degrees from the side.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, the Veteran is right hand dominant.  A March 2007 magnetic resonance imaging (MRI) revealed the Veteran had an incomplete small rotator cuff tear through the supraspinatus tendon without tendon or muscle retraction.

The VA outpatient treatment records also contain complaints of chronic right shoulder pain on movement, as well as episodes of increased symptoms manifested by significant limitation of function. 

Upon VA examination in June 2007, the Veteran was noted to be employed as an occupational therapist wherein lifting patients aggravated his right shoulder pain.  He endorsed having chronic daily, right shoulder pain.  He also complained of weakness and stiffness after attempted lifting and in damp weather.  He also endorsed heat and redness with increased activity, as well as instability on abduction.  The Veteran denied locking and swelling. 

The examination showed painful motion.  The examiner also noted instability on abduction and weakness.  There was abnormal movement on forward flexion elevation, abduction and internal rotation.  The Veteran had guarding of movement, i.e. shifting weight bearing to left arm. 

The range of motion findings was as follows: forward flexion was from 0 to 110-115 degrees,0 to 110 degrees, and 0 to 100-115 degrees; abduction was from 0 to 100 degrees on all three repetitions; external rotation was 0 to 90 degrees on all three repetitions; and internal rotation was 0 to 20 degrees on all three repetitions.  
The range of motion was noted not to be additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

The X-ray studies showed findings of a questionable separation of the acromioclaviclar joint.  The Veteran was diagnosed with right shoulder tendonitis, incomplete rotator cuff tear and chronic right shoulder strain. 

Upon VA examination in November 2009, the Veteran complained of having pain in the right shoulder.  He could not throw a ball or wipe himself with his right hand.

The Veteran was not able to lift, push or pull with his right upper extremity.  He endorsed having frequent flare-ups of pain with activity.  His work loss was minimal as an occupational therapist.  

The examination showed no deformity of the right shoulder.   Motor strength was 5/5.  The range of motion findings were as follows: 90 degrees out of 180 degrees of possible forward flexion; 90 degrees out of 180 degrees of possible abduction; 40 degrees out of a possible 90 degrees of external rotation; and 0 degrees out of a possible 45 degrees of internal rotation.  

Repetitive testing of the right shoulder revealed findings consistent with a significant diminished range of motion.  The impingement sign was positive.  There was no weakness or fatigability upon repetitive testing.  The pain pattern did not change on repetitive testing.  

Upon VA examination in April 2010, the Veteran complained of having right shoulder pain.  He also endorsed having weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability and lack of endurance.  His pain on a daily basis was 3-4/10.  Flare-ups were said to produce pain on the scale of 8-9/10.  This occurred approximately twice a day, usually lasting hours in duration.  

More severe flare-ups were said to last days in duration.  They were precipitated by excessive, repetitive or prolonged activity involving the right shoulder, raising the arm overhead, heavy lifting, and movements to extreme ranges.  

The flare-ups caused moderate to severe additional limitation of motion and moderate to severe functional impairment.  He denied any assistive device.  The Veteran denied having surgery.  

There was no dislocation or recurrent subluxation or inflammatory arthritis.  The Veteran's right shoulder condition was noted to have a minimal to moderate effect on the Veteran's occupation as an occupational therapist as he did not tolerate excessive, repetitive or prolonged activity; heavy lifting; or the extremes of motion.  The Veteran's activities of daily living also were said to be moderately to severely affected.  

The examiner found evidence of objective painful motion (grimace), weakness, tenderness, and abnormal movement.  He had weakness with strength testing of the right shoulder against resistance primarily due to pain.  He was tender over the superior aspect of the right shoulder glenohumeral joint region.  

The Veteran had abnormal movement, as he had significantly limited right shoulder range of motion.  There was no edema, effusion, instability, redness, heat, or guarding of movement.  There was no ankylosis or arthritis.  

His range of motion was as follows: forward flexion 0 to 111 degrees with pain from 78 to 111 degrees and passive flexion 0 to 123 degrees with pain from 78 to 123 degrees.  After five repetitions, flexion was 0 to 84 degrees, with pain occurring at 84 degrees of active right shoulder forward flexion.  This represented a 27 degree loss or 24% due to pain.

Active abduction was performed from 0 to 103 degrees with pain from 78 to 103 degrees.  Passive abduction was from 0 to 110 degrees with pain from 78 to 110 degrees.  After five repetitions, abduction was from 0 to 96 degrees with pain from 92 to 96 degrees.  This represented a loss of 7 degrees or 7% due to pain.

Active internal rotation was from 0 to 18 degrees with pain at 18 degrees.  Passive internal rotation was from 0 to 23 degrees with pain from 18 to 23 degrees.  After five repetitions, internal rotation was from  0 to 17 degrees.  This was a one degree loss or 6% due to pain

Active external rotation was from 0 to 82 degrees with pain at 82 agrees.  Passive external rotation was from 0 to 88 degrees with pain from 82 to 88 degrees.  After five repetitions, external rotation was from  0 to 71 degrees with pain from 69 to 71 degrees.  This represented an 11 degree loss or 13% due to pain

The examiner concluded the Veteran never had any painless motion in the right shoulder.  The examiner additionally noted that there was no fatigue, weakness or lack of endurance following repetitive testing.  Pain was the major functional impact.

The Veteran presented testimony at the hearing in February 2011.  He testified that he could not participate in sports due to his right shoulder pain.  He indicated that his work as an occupational therapist was effected in that he could not lift patients.  

The Veteran testified that he had daily pain, was unable to sleep on his right side, and guarded his movements due to pain.  He indicated that he lacked 75 degrees of internal rotation, which prevented him from doing things with his right hand like wiping himself, throwing a ball or tucking in his shirt.  

Based on the documented complaints of daily pain experienced due to right shoulder condition and additional functional loss due to flare-ups, pain, were considered and are reflected in the increased 40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

Clearly, pain is the Veteran's major functional impact on the Veteran's right shoulder.  As delineated above, during the most recent 2010 VA examination, the examiner concluded the Veteran never had any painless motion in the right shoulder.  This was most notable after five repetitions of forward flexion of the right shoulder, when the Veteran suffered  a 27 degree loss or 24% due to pain.

Moreover, the Veteran is shown to experience a loss of internal rotation of the right shoulder that significantly impairs his ability to perform certain activities of daily life.  

The Board additionally finds the Veteran's statements regarding painful motion, competent given that he is an occupational therapist.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  There was, however, no evidence of  lack of endurance, weakness or incoordination of the right shoulder at any time.  

In sum, on this record, a 40 percent rating for the service-connected disability is warranted due to pain causing markedly decreased motion and function of the Veteran's right shoulder.  

A rating in excess of 40 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with ankylosis of the scapulohumeral articulation (Diagnostic Code 5200) or a fibrous union of the humerus (Diagnostic Code 5202).  38 C.F.R. § 4.71a; Hart, supra.   

The determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right shoulder disability picture is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased rating of 40 percent, but not higher for the service-connected right shoulder (major) tendonitis is granted, subject to controlling regulations governing monetary awards.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


